DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-28, 35-37, 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallon (WO 2012/061300) in view of Meersseman et al. (US PGPub No 2013/0067842) (“Meersseman”).

Referring to claim 21: Pallon teaches a pane! (item 100) comprising a core (item 110) and a decorative top layer (item 130) provided thereon; wherein the core comprises a magnesium oxide-based board material (paragraph 0022) forming at least half of the thickness of the panel (paragraph 0024 teaches overall thickness is 20mm and thickness of base layer is 18mm), and wherein the panel, on at least two opposite edges, is provided with coupling means (items 210 and 220} arranged for two of such panels to be interlocked al the respective edges. Pallon does not teach wherein the coupling means is arranged for locking in a horizontal direction and a vertical direction, the coupling means are formed as a tongue and groove connection such that the groove is bordered by an upper lip and a lower lip, the lower lip extending in the horizontal direction beyond the upper lip.  However, Meersseman teaches wherein the coupling means is arranged for locking in a horizontal direction and a vertical direction, the coupling means are formed as a tongue and groove connection such that the groove is bordered by an upper lip and a lower lip, the lower lip extending in the horizontal direction beyond the upper lip (figure 2).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Pallon with the coupling means taught by Meersseman in order to provide locking in several directions.

Referring to claim 23: Pallon and Meersseman teach all the Imitations of claim 21 as noted above. Additionally, Meersseman teaches the magnesium oxide-based board material comprises a first reinforcement layer, including a glass fiber layer (item 27}, wherein the reinforcement layer is arranged on a first side of a thickness of the magnesium oxide-based board material (figure 2 shows the item 27 on one side of the core}. Having reinforcement on a side allows for additional strength to the panel. 

Referring to claim 24: Pallon and Meersseman teach all the limitations of claim 23 as noted above. Additionally, Pallon teaches wherein the thickness of the magnesium oxide-based board material forms a center of the core (figure 1). 

Referring to claim 25: Pallon and Meersseman teach all the limitations of claim 24 as noted above. Additionally, Pallon teaches the first reinforcement layer, on the first side of the thickness of the magnesium oxide-based board material is flanked by the magnesium oxide-based board material (figure 7).

Referring to claim 26: Pallon and Meersseman teach all the limitations of claim 25 as noted above. They do not specifically teach the layer of magnesium oxide-based board material is free from fillers. However, Pallon does not disclose any fillers in their Specification. One of ordinary skill would recognize that Pallon teaches the board material would be free from filers # all the elements disclosed by Fallon meet a purpose.

Referring to claim 27: Pallon and Meersseman teach all the Imitations of claim 23 as noted above. Additionally, Pallon teaches the panel comprises a second reinforcement layer, situated on a second side of a thickness of the magnesium oxide-based board material (Figure 1).

Referring to claim 28: Pallon and Meersseman teach all the imitations of claim 21 as noted above. Additionally, Pallon teaches the coupling means are realized at least partially, in one piece with the aforementioned magnesium oxide-based board material (figure 4).

Referring to claim 35: Pallon and Meersseman teaches all the imitations of claim 27 as noted above. Additionally, Meersseman teaches the panel, on the side which is directed away from the decorative lop layer, comprises a sublayer (item 12) of a material which is softer than the magnesium oxide-based board material.
	It would have been obvious to one of ordinary skill to create the panel taught by Fallon with the sublayer taught by Meersseman in order to provide a softer feel to the floor as well as sound dampening. 

Referring to claim 36: Pallon and Meersseman teach all the imitations of claim 27 as noted above. Additionally, Meersseman teaches wherein the first reinforcement layer extends uninterruptedly in the lower lip (item 27 extends into lower lip). Having the uninterrupted reinforcement allows for better strength. 

Referring to claim 37: Meersseman teaches all the limitations of claim 27 as noted above. Additionally, Meersseman teaches the second reinforcement layer extends uninterruptedly in the upper lip (figure 7}. An uninterrupted reinforcement allows for better strength. 

Referring to claim 40: Pallon and Meersseman teach all the limitations of claim 24 as noted above. Additionally, Pallon teaches wherein the center of the core is farmed by the magnesium oxide-based board material which spans at least 40% of a thickness of the core and the center of core extends along the thickness of the panel from a central line bisecting the core (figure 1).

Referring to claim 41: Pallon teaches a panel having a core (item 110) and a decorative top layer (item 130) provided thereon, wherein the core comprises a magnesium oxide- based board material (paragraph 0022) forming at least half of the thickness of the panel (paragraph 0024 teaches overall thickness is 20mm and thickness of base layer is 18mm); wherein the panel, on at least two opposite edges, is provided with coupling means (items 210, 220) allowing that two of such panels can be interlocked at the respective edges, wherein the magnesium oxide-based board material includes at least a reinforcement layer (item 120 and claim 3), wherein the reinforcement layer is arranged on a first side of a thickness of the magnesium oxide-based board material, the magnesium oxide-based board material forming a center of the core; wherein the layer of magnesium oxide-based material is free from fillers (as noted in claim 26 above, no fillers are disclosed). Fallon does not teach the coupling means being arranged for offering flocking in a horizontal direction and a vertical direction, the coupling means are formed as a tongue and groove connection such that the groove is bordered by an upper lip and a lower lip, the lower lip extending in the horizontal direction beyond the upper lip. However, Meersseman teaches teach the coupling means being arranged for offering locking in a horizontal direction and a vertical direction, the coupling means are formed as a tongue and groove connection such that the groove is bordered by an upper lip and a lower lip, the lower lip extending in the horizontal direction beyond the upper lip (figure 1).
It would have been obvious to one of ordinary skill to create the device taught by Fallon with the locking means taught by Meersseman in order to allow the panels to be locked in multiple directions.

Referring to claim 42:  Pallon and Meersseman teach all the limitations of claim 25 as noted above.  Additionally, Pallon teaches the first reinforcement layer is embedded with reinforcement fibers (paragraph 0023 line 6 teaches fiberglass).

Referring to claim 43:  Pallon and Meersseman teach all the limitations of claim 25 as noted above.  Additionally, Pallon teaches the first reinforcement layer further comprises openings such that the magnesium-oxide board material is continuous through the openings (paragraph 0024, lines 20-28).

Referring to claims 44 and 45:  Pallon and Meersseman teach all the limitations of claims 21 and 41 as noted above.  Additionally, Meersseman teaches the lower lip is in a bent condition (figure 2).  A bent condition allows for easy attachment but a secure connection once attached.

Claims 29-34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallon in view of Meersseman and Meersseman et al. (US PGPub No 2013/0062006) (‘‘Meersseman2”). 

Referring to claims 29-34: Pallon and Meersseman teach all the limitations of claim 21 as noted above. They do not teach the decorative top layer comprises at least a printed décor (paragraph 0024), the decorative top layer comprises a carrier sheet printed with a décor (paragraph 0024}, the carrier sheet is a paper sheet or a plastic foil, (paragraph O024), said oriented carrier sheet is bonded via one or more intermediate layers, with a glue layer (item 140 taught by Pallon), to said magnesium oxide-based board material (paragraph 0024), the decorative top layer comprises a decor formed directly on the panel (paragraph 0024), the decorative top layer shows a transparent or translucent wear layer provided above the printed décor. However, Meersseman2 teaches the decorative top layer comprises at least a printed décor (paragraph 0024), the decorative top layer comprises a carrier sheet printed with a décor (paragraph 0024), the carrier sheet is a paper sheet or a plastic foil, (paragraph 0024), said printed carrier sheet is bonded via one or more intermediate layers, with a glue layer (item 140 taught by Pallon), to said magnesium oxide-based board material (paragraph 0024}, the decorative top layer comprises a decor formed directly on the panel (paragraph 0024), the decorative top layer shows a transparent or translucent wear layer provided above the printed décor (paragraph 0024).
It would have been obvious to one of ordinary skill to create the panel taught by Pallon and Meersseman with the characteristics of the top layer taught by Meersseman2 in order to allow for an easy decorative surface to be applied that is low cost and allows for quick application. 

Referring to claim 35: Fallon and Meersseman teaches ail the limitations of claim 21 as noted above. They do not teach the panel, on the side which is directed away from the decorative top layer, comprises a sublayer of a material which is softer than the aforementioned magnesium oxide-based board material, However, Meersseman2 teaches the panel, on the side which is directed away from the decorative top layer, comprises a sublayer (item 12) of a material which is softer than the aforementioned magnesium oxide-based board material.
It would have been obvious to one of ordinary skill to create the panel taught by Fallon with the sublayer taught by Meersseman2 in order to provide a softer feel to the floor as well as sound dampening.

Allowable Subject Matter
Claims 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.

	Applicant has argued that Pallon and Meersseman do not teach the core forms at least half the thickness of the panel.  However, as noted by the Examiner, paragraph 0024 teaches the core is comprised of all levels of item 110.  The core is not individual layer, but a single layer with reinforcement item 120 embedded within said layer.  This overall thickness of the core is denoted as 18mm and the top layer is only 2mm.  This indicates that the core makes up more than half of the overall thickness of the panel.


Applicant has also argued that the mesh retains the moisture and wetness.  However, it is the core and the adhesive as indicated in paragraph 0022.  Having a mesh layer with open holes within it would not prevent moisture from reaching the top layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635